DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 24-43 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 4/15/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a copy of the foreign patent document JP 2,846,217 B2 was not provided (i.e., an English translation the abstract).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The disclosure is objected to because of the following informalities: In Pg. 15, line 26, “and the second score” should read –and the second score (step S15e)--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation: “wherein the extracting the first region and the second region images a video image…”. It is unclear and indefinite if extracting the first region and the second region takes a video image or if the extracting is from the video image. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-31, 36-39, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 2001/0055425 A1, hereinafter "Chiu") in view of Ito (JP 2006120133 A, see attached machine translation).
Regarding claim 24, Chiu teaches, a reading system, comprising (Abstract: a method and apparatus for remote monitoring of an analog meter; Para. 0011: the algorithm can read multiple meters within one image and computes the reading even when the analog meter is viewed from an oblique angle; Para. 0018; Fig. 1: meter reading apparatus): 
a first extractor extracting a first region and a second region from an image (Para. 0015: more than one intensity profile at different radii is extracted; As seen in Para. 0049, there is an inner radius R1 (i.e. first region) and an outer radius R2 (i.e. second region)),
 a meter being imaged in the image (Para. 0009: recording a digitized image of the meter; Para. 0036: the automatic reading device 70 shown in FIG. 1 comprises an image sensor 71 which captures an image of a single or several analog meters 81, 82), 
the first region being surrounded with a first contour, the second region being surrounded with a second contour positioned outward of the first contour (As seen in Para. 0049, there is an inner radius R1 (i.e. first region) and an outer radius R2 (i.e. second region); Para. 0038: Hough transform (HT) in general is used extensively in the past for the detection of lines, circles, ellipses, and other shapes such as corners, and polygons…the invention uses the Hough transform for the detection of multiple radial line segments (RLS) arranged on a circle; Note: the Hough transform is carried out on the edge points (i.e contour) of the regions); 
and a reader calculating a first indication based on the first region, calculating a second indication based on the second region (Para. 0018: the embedded processor performs image processing as well as image analysis to derive the meter reading in form of a digital value; Para. 0036: the input may be a reference value for comparison with the meter reading. When the read value exceeds the reference value, a transmission of a message is performed; As seen in Para. 0049, there is an inner radius R1 (i.e. first region) and an outer radius R2 (i.e. second region); Note: the indication values are the meter readings). 
Chiu does not expressly disclose the following limitations: calculating a first score based on the first region, and calculating a second score based on the second region, the first score relating to the first indication, the second score relating to the second indication.
However, Ito teaches, calculating a first score based on the first region, and calculating a second score based on the second region, the first score relating to the first indication, the second score relating to the second indication (Abstract: an indication value calculation step for finding an indication value of the indicator in the measurement image; Para. 0021: a needle rotation angle calculation step for obtaining a turning angle, an indication value of the indicator needle in the measurement image from a rotation angle of the indicator needle, an indication value amount per unit rotation angle of the indicator needle, and a known indication value in the reference image; Para. 0086: a deviation (measurement deviation in the vertical and horizontal directions and deviation in the rotation angle (direction)) of the measurement image 23 with respect to the reference image 22 is detected. 23 is matched with the reference image 22. That is, a deviation amount of the measurement image 23 with respect to the reference image 22 is obtained; Note: the score is the deviation in matching the measurement image with the reference image; Para. 0047: the needle movable area graphic 44 and the scale area graphic 45 are configured by outer edges 44a and 45a, inner edges 44b and 45b, start end lines 44c and 45c, and end lines 44d and 45d, respectively. The outer edges 44a and 45a and the inner edges 44b and 45b can be enlarged / reduced as arcs or elliptical arcs around the reference point 46, respectively; Note: the meter contains outer and inner radii (i.e. first region and second region, respectively) and a score can be calculated for each radii to be compared to the reference image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include calculating a score for the indications as taught by Ito into the reading system of Chiu in order to improve the reliability of the instruction value automatic reading process of the indicating needle (Ito, Para. 0129).
Regarding claim 25, the combination of Chiu and Ito teaches the limitations as explained above in claim 24.
Ito in the combination further teaches, wherein based on the first score and the second score, the reader selects one of the first indication or the second indication as an indication of the meter (Para. 0086: a deviation (measurement deviation in the vertical and horizontal directions and deviation in the rotation angle (direction)) of the measurement image 23 with respect to the reference image 22 is detected. 23 is matched with the reference image 22. That is, a deviation amount of the measurement image 23 with respect to the reference image 22 is obtained; Note: the score is the deviation in matching the measurement image with the reference image; Para. 0047: the needle movable area graphic 44 and the scale area graphic 45 are configured by outer edges 44a and 45a, inner edges 44b and 45b, start end lines 44c and 45c, and end lines 44d and 45d, respectively. The outer edges 44a and 45a and the inner edges 44b and 45b can be enlarged / reduced as arcs or elliptical arcs around the reference point 46, respectively; As seen in Figs. 15 and 16, the meter contains indications (i.e. values 1 to 200); Note: the meter contains outer and inner radii (i.e. first region and second region, respectively) and a score can be calculated for each radii to be selected for comparison of the meter indication to the reference image).
Regarding claim 26, the combination of Chiu and Ito teaches the limitations as explained above in claim 25.
Ito in the combination further teaches, further comprising: an outputter outputting the one of the first indication or the second indication (Para. 0128: the automatically-read instruction value is output to the output device 29 provided in the computer 25 or recorded as digital data in the storage device 27 (S210 in FIGS. 4 and 10); Para. 0047: the needle movable area graphic 44 and the scale area graphic 45 are configured by outer edges 44a and 45a, inner edges 44b and 45b, start end lines 44c and 45c, and end lines 44d and 45d, respectively. The outer edges 44a and 45a and the inner edges 44b and 45b can be enlarged / reduced as arcs or elliptical arcs around the reference point 46, respectively; As seen in Figs. 15 and 16, the meter contains indications (i.e. values 1 to 200); Note: the meter contains outer and inner radii (i.e. first region and second region, respectively)), 
and outputting one of the first score or the second score relating to the one of the first indication or the second indication (Para. 0128: the automatically-read instruction value is output to the output device 29 provided in the computer 25 or recorded as digital data in the storage device 27 (S210 in FIGS. 4 and 10); Para. 0062: when the set position of the rotation center of the indicator needle 2 matches the rotation center position of the reference image 22, The set scale area 21 matches the portion of the reference image 22 to which the scale 7 is attached; Para. 0086: a deviation (measurement deviation in the vertical and horizontal directions and deviation in the rotation angle (direction)) of the measurement image 23 with respect to the reference image 22 is detected. 23 is matched with the reference image 22. That is, a deviation amount of the measurement image 23 with respect to the reference image 22 is obtained; Note: the score is the deviation in matching the measurement image with the reference image regarding the indicator needle (i.e. meter indication)).
Regarding claim 27, the combination of Chiu and Ito teaches the limitations as explained above in claim 26.
Ito in the combination further teaches, wherein the outputter also outputs the image, the first region, or the second region (Para. 0128: the automatically-read instruction value is output to the output device 29 provided in the computer 25 or recorded as digital data in the storage device 27 (S210 in FIGS. 4 and 10); Para. 0130: at the time of correlation calculation in the measurement image correction step (S202) or the needle rotation angle calculation step (S207), the higher the peak value (that is, the maximum correlation value) of the cross-correlation calculation result, the more reliable processing can be performed. It is thought. Therefore, in the present embodiment, paying attention to the peak value, when the peak value falls below a preset threshold value (S301; Yes, S401; Yes), the automatic reading value of the indicating needle 2 when the processing is continued as it is. Is notified to the operator via the output device 29 (S302, S402); Note: the reading value of the indication needle is output (i.e. output of a first region or a second region)).
Regarding claim 28, the combination of Chiu and Ito teaches the limitations as explained above in claim 24.
Chiu in the combination further teaches, further comprising: a second extractor, the second extractor extracting a first scale region and a first numeral region from the first region, and extracting a second scale region and a second numeral region from the second region (Para. 0011: the algorithm can read multiple meters within one image and computes the reading even when the analog meter is viewed from an oblique angle; Para. 0056: the extraction of intensity profiles and the detection of the graduation marks from all circles with radii ranging from R1 to R2; Para. 0018: derive the meter reading in form of a digital value; Note: there is an inner radius R1 (i.e. first region) and an outer radius R2 (i.e. second region). The graduation marks are the scale region and the digital value is the numeral region), 
the reader calculating the first indication based on a first graduation group, a first numeral group, and a first pointer recognized from the first scale region and the first numeral region (Para. 0011: the algorithm according to the method locates the center of the meter scale and then detects the graduation marks of the scale. It detects the leftmost and rightmost travel of the scale and the needle pointer; Para. 0018: the embedded processor performs image processing as well as image analysis to derive the meter reading in form of a digital value; Para. 0036: the input may be a reference value for comparison with the meter reading. When the read value exceeds the reference value, a transmission of a message is performed; As seen in Para. 0049, there is an inner radius R1 (i.e. first region) and an outer radius R2 (i.e. second region); Note: the indication values are the meter readings (i.e. graduation marks, needle pointer, digital values), 
and calculating the second indication based on a second graduation group, a second numeral group, and a second pointer recognized from the second scale region and the second numeral region (Para. 0011: the algorithm according to the method locates the center of the meter scale and then detects the graduation marks of the scale. It detects the leftmost and rightmost travel of the scale and the needle pointer; Para. 0018: the embedded processor performs image processing as well as image analysis to derive the meter reading in form of a digital value; Para. 0036: the input may be a reference value for comparison with the meter reading. When the read value exceeds the reference value, a transmission of a message is performed; As seen in Para. 0049, there is an inner radius R1 (i.e. first region) and an outer radius R2 (i.e. second region); Note: the indication values are the meter readings (i.e. graduation marks, needle pointer, digital values).
Regarding claim 29, the combination of Chiu and Ito teaches the limitations as explained above in claim 28.
Ito in the combination further teaches, wherein the reader calculates the first score based on at least one of the first graduation group, the first numeral group, or the first pointer, and calculates the second score based on at least one of the second graduation group, the second numeral group, or the second pointer (Abstract: an indication value calculation step for finding an indication value of the indicator in the measurement image; Para. 0021: a needle rotation angle calculation step for obtaining a turning angle, an indication value of the indicator needle in the measurement image from a rotation angle of the indicator needle, an indication value amount per unit rotation angle of the indicator needle, and a known indication value in the reference image; Para. 0086: a deviation (measurement deviation in the vertical and horizontal directions and deviation in the rotation angle (direction)) of the measurement image 23 with respect to the reference image 22 is detected. 23 is matched with the reference image 22. That is, a deviation amount of the measurement image 23 with respect to the reference image 22 is obtained; Note: the score is the deviation in matching the measurement image with the reference image; Para. 0047: the needle movable area graphic 44 and the scale area graphic 45 are configured by outer edges 44a and 45a, inner edges 44b and 45b, start end lines 44c and 45c, and end lines 44d and 45d, respectively. The outer edges 44a and 45a and the inner edges 44b and 45b can be enlarged / reduced as arcs or elliptical arcs around the reference point 46, respectively; As seen in Fig. 16, the meter includes a scale region 7, needle 2 (i.e. pointer), and values 0 to 200; Note: the meter contains outer and inner radii (i.e. first region and second region, respectively) and a score can be calculated for each radii to be compared to the reference image).
Regarding claim 30, the combination of Chiu and Ito teaches the limitations as explained above in claim 24.
The combination of Chiu and Ito further teaches, wherein the first extractor detects a plurality of contours from the image (Chiu, Para. 0015: more than one intensity profile at different radii is extracted; As seen in Para. 0049, there is an inner radius R1 (i.e. first region) and an outer radius R2 (i.e. second region); Para. 0038: Hough transform (HT) in general is used extensively in the past for the detection of lines, circles, ellipses, and other shapes such as corners, and polygons…the invention uses the Hough transform for the detection of multiple radial line segments (RLS) arranged on a circle; Note: the Hough transform is carried out on the edge points (i.e. contour) of the regions), 
the first extractor determines for each of the plurality of contours a relationship between a luminance of a region positioned inward of the respective contour and a luminance of a region positioned outward of the respective contour (Ito, As seen in Para. 0049, there is an inner radius R1 (i.e. first contour region) and an outer radius R2 (i.e. second contour region); Para. 0066: when polar coordinate conversion is performed on a portion other than the scale area 21 and its neighboring area set in the initial setting, a constant luminance value indicating that the area is outside the area is assigned; Para. 0069: in the analog meter 1 image, when the luminance value of the meter image is an intermediate value (gray) instead of white or black, the higher one of the luminance value of the dial and the luminance value of the scale 7 The above-described processing may be performed by regarding white as the lower luminance and black as the lower luminance; Note: a different luminance value is in the scale region (i.e. one region) and outside the scale region (i.e. another region) and the relationship is determining which region has a higher luminance or lower luminance), 
and the first extractor determines one of the plurality of contours to be the first contour when the relationship of the one of the plurality of contours is a first relationship, and determines an other one of the plurality of contours to be the second contour when the 4Docket No. 542811 USPreliminary Amendment filed concurrentlyw/Divisional Applicationrelationship of the other one of the plurality of contours is a second relationship, the first relationship and the second relationship being preset (Ito, As seen in Para. 0049, there is an inner radius R1 (i.e. first contour region) and an outer radius R2 (i.e. second contour region); Para. 0066: when polar coordinate conversion is performed on a portion other than the scale area 21 and its neighboring area set in the initial setting, a constant luminance value indicating that the area is outside the area is assigned; Para. 0069: in the analog meter 1 image, when the luminance value of the meter image is an intermediate value (gray) instead of white or black, the higher one of the luminance value of the dial and the luminance value of the scale 7 The above-described processing may be performed by regarding white as the lower luminance and black as the lower luminance; Note: a different luminance value is in the scale region (i.e. one region) and outside the scale region (i.e. another region) and the relationship is determining which region has a higher luminance or lower luminance. The first relationship is set for the first contour (i.e. R1) and the second relationship is set for the second contour (i.e. R2)).
Regarding claim 31, the combination of Chiu and Ito teaches the limitations as explained above in claim 24.
Chiu in the combination further teaches, further comprising: an imaging device acquiring the image by imaging the meter (Abstract: a method and apparatus for remote monitoring of an analog meter; Para. 0011: the algorithm can read multiple meters within one image and computes the reading even when the analog meter is viewed from an oblique angle; Para. 0036: the automatic reading device 70 shown in FIG. 1 comprises an image sensor 71 which captures an image of a single or several analog meters 81, 82).
Regarding claim 36, Chiu teaches, a reading method, comprising (Abstract: a method and apparatus for remote monitoring of an analog meter; Para. 0011: the algorithm can read multiple meters within one image and computes the reading even when the analog meter is viewed from an oblique angle; Para. 0018; Fig. 1: meter reading apparatus): 
extracting a first region and a second region from an image in which a meter is imaged (Para. 0015: more than one intensity profile at different radii is extracted; As seen in Para. 0049, there is an inner radius R1 (i.e. first region) and an outer radius R2 (i.e. second region); Para. 0009: recording a digitized image of the meter; Para. 0036: the automatic reading device 70 shown in FIG. 1 comprises an image sensor 71 which captures an image of a single or several analog meters 81, 82),
 the first region being surrounded with a first contour, the second region being surrounded with a second contour positioned outward of the first contour (As seen in Para. 0049, there is an inner radius R1 (i.e. first region) and an outer radius R2 (i.e. second region); Para. 0038: Hough transform (HT) in general is used extensively in the past for the detection of lines, circles, ellipses, and other shapes such as corners, and polygons…the invention uses the Hough transform for the detection of multiple radial line segments (RLS) arranged on a circle; Note: the Hough transform is carried out on the edge points (i.e contour) of the regions); 
and calculating a first indication based on the first region, calculating a second indication based on the second region (Para. 0018: the embedded processor performs image processing as well as image analysis to derive the meter reading in form of a digital value; Para. 0036: the input may be a reference value for comparison with the meter reading. When the read value exceeds the reference value, a transmission of a message is performed; As seen in Para. 0049, there is an inner radius R1 (i.e. first region) and an outer radius R2 (i.e. second region); Note: the indication values are the meter readings).
Chiu does not expressly disclose the following limitations: calculating a first score based on the first region, and calculating a second score based on the second region, the first score relating to the first indication, the second score relating to the second indication.
However, Ito teaches, calculating a first score based on the first region, and calculating a second score based on the second region, the first score relating to the first indication, the second score relating to the second indication (Abstract: an indication value calculation step for finding an indication value of the indicator in the measurement image; Para. 0021: a needle rotation angle calculation step for obtaining a turning angle, an indication value of the indicator needle in the measurement image from a rotation angle of the indicator needle, an indication value amount per unit rotation angle of the indicator needle, and a known indication value in the reference image; Para. 0086: a deviation (measurement deviation in the vertical and horizontal directions and deviation in the rotation angle (direction)) of the measurement image 23 with respect to the reference image 22 is detected. 23 is matched with the reference image 22. That is, a deviation amount of the measurement image 23 with respect to the reference image 22 is obtained; Note: the score is the deviation in matching the measurement image with the reference image; Para. 0047: the needle movable area graphic 44 and the scale area graphic 45 are configured by outer edges 44a and 45a, inner edges 44b and 45b, start end lines 44c and 45c, and end lines 44d and 45d, respectively. The outer edges 44a and 45a and the inner edges 44b and 45b can be enlarged / reduced as arcs or elliptical arcs around the reference point 46, respectively; Note: the meter contains outer and inner radii (i.e. first region and second region, respectively) and a score can be calculated for each radii to be compared to the reference image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include calculating a score for the indications as taught by Ito into the reading method of Chiu in order to improve the reliability of the instruction value automatic reading process of the indicating needle (Ito, Para. 0129).
Regarding claim 37, the combination of Chiu and Ito teaches the limitations as explained above in claim 36. 
Ito in the combination further teaches, further comprising: based on the first score and the second score, selecting one of the first indication or the second indication as an indication of the meter (Para. 0086: a deviation (measurement deviation in the vertical and horizontal directions and deviation in the rotation angle (direction)) of the measurement image 23 with respect to the reference image 22 is detected. 23 is matched with the reference image 22. That is, a deviation amount of the measurement image 23 with respect to the reference image 22 is obtained; Note: the score is the deviation in matching the measurement image with the reference image; Para. 0047: the needle movable area graphic 44 and the scale area graphic 45 are configured by outer edges 44a and 45a, inner edges 44b and 45b, start end lines 44c and 45c, and end lines 44d and 45d, respectively. The outer edges 44a and 45a and the inner edges 44b and 45b can be enlarged / reduced as arcs or elliptical arcs around the reference point 46, respectively; As seen in Figs. 15 and 16, the meter contains indications (i.e. values 1 to 200); Note: the meter contains outer and inner radii (i.e. first region and second region, respectively) and a score can be calculated for each radii to be selected for comparison of the meter indication to the reference image).
Regarding claim 38, the combination of Chiu and Ito teaches the limitations as explained above in claim 36. 
Chiu in the combination further teaches, further comprising: extracting a first scale region and a first numeral region from the first region (Para. 0011: the algorithm can read multiple meters within one image and computes the reading even when the analog meter is viewed from an oblique angle; Para. 0056: the extraction of intensity profiles and the detection of the graduation marks from all circles with radii ranging from R1 to R2; Para. 0018: derive the meter reading in form of a digital value; Note: there is an inner radius R1 (i.e. first region) and an outer radius R2 (i.e. second region). The graduation marks are the scale region and the digital value is the numeral region); 
and extracting a second scale region and a second numeral region from the second region (Para. 0011: the algorithm can read multiple meters within one image and computes the reading even when the analog meter is viewed from an oblique angle; Para. 0056: the extraction of intensity profiles and the detection of the graduation marks from all circles with radii ranging from R1 to R2; Para. 0018: derive the meter reading in form of a digital value; Note: there is an inner radius R1 (i.e. first region) and an outer radius R2 (i.e. second region). The graduation marks are the scale region and the digital value is the numeral region), 
the first indication being calculated based on a first graduation group, a first numeral group, and a first pointer recognized from the first scale region and the first numeral region (Para. 0011: the algorithm according to the method locates the center of the meter scale and then detects the graduation marks of the scale. It detects the leftmost and rightmost travel of the scale and the needle pointer; Para. 0018: the embedded processor performs image processing as well as image analysis to derive the meter reading in form of a digital value; Para. 0036: the input may be a reference value for comparison with the meter reading. When the read value exceeds the reference value, a transmission of a message is performed; As seen in Para. 0049, there is an inner radius R1 (i.e. first region) and an outer radius R2 (i.e. second region); Note: the indication values are the meter readings (i.e. graduation marks, needle pointer, digital values), 
the second indication being calculated based on a second graduation group, a second numeral group, and a second pointer recognized from the second scale region and the second numeral region (Para. 0011: the algorithm according to the method locates the center of the meter scale and then detects the graduation marks of the scale. It detects the leftmost and rightmost travel of the scale and the needle pointer; Para. 0018: the embedded processor performs image processing as well as image analysis to derive the meter reading in form of a digital value; Para. 0036: the input may be a reference value for comparison with the meter reading. When the read value exceeds the reference value, a transmission of a message is performed; As seen in Para. 0049, there is an inner radius R1 (i.e. first region) and an outer radius R2 (i.e. second region); Note: the indication values are the meter readings (i.e. graduation marks, needle pointer, digital values).	
Regarding claim 39, the combination of Chiu and Ito teaches the limitations as explained above in claim 38. 
Ito in the combination further teaches, wherein the first score is calculated based on at least one of the first graduation group, the first numeral group, or the first pointer, and the second score is calculated based on at least one of the second graduation group, the second numeral group, or the second pointer (Abstract: an indication value calculation step for finding an indication value of the indicator in the measurement image; Para. 0021: a needle rotation angle calculation step for obtaining a turning angle, an indication value of the indicator needle in the measurement image from a rotation angle of the indicator needle, an indication value amount per unit rotation angle of the indicator needle, and a known indication value in the reference image; Para. 0086: a deviation (measurement deviation in the vertical and horizontal directions and deviation in the rotation angle (direction)) of the measurement image 23 with respect to the reference image 22 is detected. 23 is matched with the reference image 22. That is, a deviation amount of the measurement image 23 with respect to the reference image 22 is obtained; Note: the score is the deviation in matching the measurement image with the reference image; Para. 0047: the needle movable area graphic 44 and the scale area graphic 45 are configured by outer edges 44a and 45a, inner edges 44b and 45b, start end lines 44c and 45c, and end lines 44d and 45d, respectively. The outer edges 44a and 45a and the inner edges 44b and 45b can be enlarged / reduced as arcs or elliptical arcs around the reference point 46, respectively; As seen in Fig. 16, the meter includes a scale region 7, needle 2 (i.e. pointer), and values 0 to 200; Note: the meter contains outer and inner radii (i.e. first region and second region, respectively) and a score can be calculated for each radii to be compared to the reference image).
Regarding claim 41, Chiu teaches, a non-transitory computer-readable storage medium storing a program, the program causing a processing device to (Para. 0028: the image from the imaging subsystem is digitized and stored in the computer for further processing; Note: the images are stored in the computer (i.e. stored in a storage medium) to undergo processing (i.e. program that tells the computer to execute instructions)): 
extract a first region and a second region from an image in which a meter is imaged (Para. 0015: more than one intensity profile at different radii is extracted; As seen in Para. 0049, there is an inner radius R1 (i.e. first region) and an outer radius R2 (i.e. second region); Para. 0009: recording a digitized image of the meter; Para. 0036: the automatic reading device 70 shown in FIG. 1 comprises an image sensor 71 which captures an image of a single or several analog meters 81, 82), 
the first region being surrounded with a first contour, the second region being surrounded with a second contour positioned outward of the first contour (As seen in Para. 0049, there is an inner radius R1 (i.e. first region) and an outer radius R2 (i.e. second region); Para. 0038: Hough transform (HT) in general is used extensively in the past for the detection of lines, circles, ellipses, and other shapes such as corners, and polygons…the invention uses the Hough transform for the detection of multiple radial line segments (RLS) arranged on a circle; Note: the Hough transform is carried out on the edge points (i.e contour) of the regions); 
and calculate a first indication based on the first region, calculate a second indication based on the second region (Para. 0018: the embedded processor performs image processing as well as image analysis to derive the meter reading in form of a digital value; Para. 0036: the input may be a reference value for comparison with the meter reading. When the read value exceeds the reference value, a transmission of a message is performed; As seen in Para. 0049, there is an inner radius R1 (i.e. first region) and an outer radius R2 (i.e. second region); Note: the indication values are the meter readings). 
Chiu does not expressly disclose the following limitation: calculate a first score based on the first region, and calculate a second score based on the second region, the first score relating to the first indication, the second score relating to the second indication.
However, Ito teaches, calculate a first score based on the first region, and calculate a second score based on the second region, the first score relating to the first indication, the second score relating to the second indication (Abstract: an indication value calculation step for finding an indication value of the indicator in the measurement image; Para. 0021: a needle rotation angle calculation step for obtaining a turning angle, an indication value of the indicator needle in the measurement image from a rotation angle of the indicator needle, an indication value amount per unit rotation angle of the indicator needle, and a known indication value in the reference image; Para. 0086: a deviation (measurement deviation in the vertical and horizontal directions and deviation in the rotation angle (direction)) of the measurement image 23 with respect to the reference image 22 is detected. 23 is matched with the reference image 22. That is, a deviation amount of the measurement image 23 with respect to the reference image 22 is obtained; Note: the score is the deviation in matching the measurement image with the reference image; Para. 0047: the needle movable area graphic 44 and the scale area graphic 45 are configured by outer edges 44a and 45a, inner edges 44b and 45b, start end lines 44c and 45c, and end lines 44d and 45d, respectively. The outer edges 44a and 45a and the inner edges 44b and 45b can be enlarged / reduced as arcs or elliptical arcs around the reference point 46, respectively; Note: the meter contains outer and inner radii (i.e. first region and second region, respectively) and a score can be calculated for each radii to be compared to the reference image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include calculating a score for the indications as taught by Ito into the reading system of Chiu in order to improve the reliability of the instruction value automatic reading process of the indicating needle (Ito, Para. 0129).
Regarding claim 42, the combination of Chiu and Ito teaches the limitations as explained above in claim 41. 
Ito in the combination teaches, wherein the program causes the processing device to select, based on the first score and the second score, one of the first indication or the second indication as an indication of the meter (Para. 0037: the automatic reading program of the present invention is read and executed by the computer 25; Para. 0039: recording medium that can be read by the computer 25; Para. 0086: a deviation (measurement deviation in the vertical and horizontal directions and deviation in the rotation angle (direction)) of the measurement image 23 with respect to the reference image 22 is detected. 23 is matched with the reference image 22. That is, a deviation amount of the measurement image 23 with respect to the reference image 22 is obtained; Note: the score is the deviation in matching the measurement image with the reference image; Para. 0047: the needle movable area graphic 44 and the scale area graphic 45 are configured by outer edges 44a and 45a, inner edges 44b and 45b, start end lines 44c and 45c, and end lines 44d and 45d, respectively. The outer edges 44a and 45a and the inner edges 44b and 45b can be enlarged / reduced as arcs or elliptical arcs around the reference point 46, respectively; As seen in Figs. 15 and 16, the meter contains indications (i.e. values 1 to 200); Note: the meter contains outer and inner radii (i.e. first region and second region, respectively) and a score can be calculated for each radii to be selected for comparison of the meter indication to the reference image).
Regarding claim 43, the combination of Chiu and Ito teaches the limitations as explained above in claim 41. 
Chiu in the combination further teaches, wherein the program causes the processing device to: extract a first scale region and a first numeral region from the first region (Para. 0028: the image from the imaging subsystem is digitized and stored in the computer for further processing; Note: the images are stored in the computer (i.e. stored in a storage medium) to undergo processing (i.e. program that tells the computer to execute instructions); Para. 0011: the algorithm can read multiple meters within one image and computes the reading even when the analog meter is viewed from an oblique angle; Para. 0056: the extraction of intensity profiles and the detection of the graduation marks from all circles with radii ranging from R1 to R2; Para. 0018: derive the meter reading in form of a digital value; Note: there is an inner radius R1 (i.e. first region) and an outer radius R2 (i.e. second region). The graduation marks are the scale region and the digital value is the numeral region)); 
extract a second scale region and a second numeral region from the second region (Para. 0011: the algorithm can read multiple meters within one image and computes the reading even when the analog meter is viewed from an oblique angle; Para. 0056: the extraction of intensity profiles and the detection of the graduation marks from all circles with radii ranging from R1 to R2; Para. 0018: derive the meter reading in form of a digital value; Note: there is an inner radius R1 (i.e. first region) and an outer radius R2 (i.e. second region). The graduation marks are the scale region and the digital value is the numeral region); 
calculate the first indication based on a first graduation group, a first numeral group, and a first pointer recognized from the first scale region and the first numeral region (Para. 0011: the algorithm according to the method locates the center of the meter scale and then detects the graduation marks of the scale. It detects the leftmost and rightmost travel of the scale and the needle pointer; Para. 0018: the embedded processor performs image processing as well as image analysis to derive the meter reading in form of a digital value; Para. 0036: the input may be a reference value for comparison with the meter reading. When the read value exceeds the reference value, a transmission of a message is performed; As seen in Para. 0049, there is an inner radius R1 (i.e. first region) and an outer radius R2 (i.e. second region); Note: the indication values are the meter readings (i.e. graduation marks, needle pointer, digital values);
 and calculate the second indication based on a second graduation group, a second numeral group, and a second pointer recognized from the second scale region and the second numeral region (Para. 0011: the algorithm according to the method locates the center of the meter scale and then detects the graduation marks of the scale. It detects the leftmost and rightmost travel of the scale and the needle pointer; Para. 0018: the embedded processor performs image processing as well as image analysis to derive the meter reading in form of a digital value; Para. 0036: the input may be a reference value for comparison with the meter reading. When the read value exceeds the reference value, a transmission of a message is performed; As seen in Para. 0049, there is an inner radius R1 (i.e. first region) and an outer radius R2 (i.e. second region); Note: the indication values are the meter readings (i.e. graduation marks, needle pointer, digital values).

Claims 32-33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 2001/0055425 A1, hereinafter "Chiu") in view of Ito (JP 2006120133 A, see attached machine translation) and further in view of Takenaka et al. (JP 2846217 B2, see JPH0719814A for attached machine translation, hereinafter "Takenaka").
Regarding claim 32, the combination of Chiu and Ito teaches the limitations as explained above in claim 31.
The combination of Chiu and Ito does not expressly disclose the following limitation: further comprising: a moving body to which the imaging device is mounted.
However, Takenaka teaches, further comprising: a moving body to which the imaging device is mounted (Abstract: the reader consists of a television camera 2 for picking up the image of a meter; Para. 0052: the TV camera 2 is mounted on a monorail or a self-propelled transport vehicle and moved through the plant to give a meter instruction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a moving body with the imaging device mounted as taught by Takenaka into the combined reading system of Chiu and Ito in order to detect the point position repeatedly by the pointer position detecting means for a predetermined time (Takenaka, Para. 0014).
Regarding claim 33, the combination of Chiu and Ito teaches the limitations as explained above in claim 31. 
The combination of Chiu and Ito does not expressly disclose the following limitation: wherein the imaging device images a video image in which the meter is imaged, and cuts out the image from the video image.
However, Takenaka teaches, wherein the imaging device images a video image in which the meter is imaged, and cuts out the image from the video image (Abstract: the reader consists of a television camera 2 for picking up the image of a meter; Para. 0003: the video captured by the TV camera 2 is input to the computer 40 as a digital image by the image input device 3; Para. 0052: the TV camera 2 is mounted on a monorail or a self-propelled transport vehicle and moved through the plant to give a meter instruction; Note: a digital image from the video is input into the computer for processing (i.e. the image is cut out from the video)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an imaging device that images a video of a meter and cuts out the image from the video as taught by Takenaka into the combined reading system of Chiu and Ito in order to detect the point position repeatedly by the pointer position detecting means for a predetermined time (Takenaka, Para. 0014).
Regarding claim 40, the combination of Chiu and Ito teaches the limitations as explained above in claim 36.  
Chiu in the combination further teaches, wherein the extracting the first region and the second region (Para. 0015: more than one intensity profile at different radii is extracted; As seen in Para. 0049, there is an inner radius R1 (i.e. first region) and an outer radius R2 (i.e. second region); Para. 0009: recording a digitized image of the meter; Para. 0036: the automatic reading device 70 shown in FIG. 1 comprises an image sensor 71 which captures an image of a single or several analog meters 81, 82).
The combination of Chiu and Ito does not expressly disclose the following limitation:  images a video image in which the meter is imaged, and cuts out the image from the video image.
However, Takenaka teaches, images a video image in which the meter is imaged, and cuts out the image from the video image (Abstract: the reader consists of a television camera 2 for picking up the image of a meter; Para. 0003: the video captured by the TV camera 2 is input to the computer 40 as a digital image by the image input device 3; Para. 0052: the TV camera 2 is mounted on a monorail or a self-propelled transport vehicle and moved through the plant to give a meter instruction; Note: a digital image from the video is input into the computer for processing (i.e. the image is cut out from the video)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include imaging a video of a meter and cutting out the image from the video as taught by Takenaka into the combined reading method of Chiu and Ito in order to detect the point position repeatedly by the pointer position detecting means for a predetermined time (Takenaka, Para. 0014).

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka et al. (JP 2846217 B2, see JPH0719814A for attached machine translation, hereinafter "Takenaka") in view of Chiu et al. (US 2001/0055425 A1, hereinafter "Chiu") and further in view of Ito (JP 2006120133A, see attached machine translation).
Regarding claim 34, Takenaka teaches, A moving body, comprising: an imaging device acquiring an image by imaging a meter (Abstract: the reader consists of a television camera 2 for picking up the image of a meter; Para. 0052: the TV camera 2 is mounted on a monorail or a self-propelled transport vehicle and moved through the plant to give a meter instruction).
Takenaka et al. does not expressly disclose the following limitations:  a first extractor extracting a first region and a second region from the image, the first region being surrounded with a first contour, the second region being surrounded with a second contour positioned outward of the first contour; and a reader calculating a first indication based on the first region, calculating a second indication based on the second region, calculating a first score based on the first region, and calculating a second score based on the second region, the first score relating to the first indication, the second score relating to the second indication.
However, Chiu teaches, a first extractor extracting a first region and a second region from the image (Para. 0015: more than one intensity profile at different radii is extracted; As seen in Para. 0049, there is an inner radius R1 (i.e. first region) and an outer radius R2 (i.e. second region)),
the first region being surrounded with a first contour, the second region being surrounded with a second contour positioned outward of the first contour (As seen in Para. 0049, there is an inner radius R1 (i.e. first region) and an outer radius R2 (i.e. second region); Para. 0038: Hough transform (HT) in general is used extensively in the past for the detection of lines, circles, ellipses, and other shapes such as corners, and polygons…the invention uses the Hough transform for the detection of multiple radial line segments (RLS) arranged on a circle; Note: the Hough transform is carried out on the edge points (i.e contour) of the regions); 
and a reader calculating a first indication based on the first region, calculating a second indication based on the second region (Para. 0018: the embedded processor performs image processing as well as image analysis to derive the meter reading in form of a digital value; Para. 0036: the input may be a reference value for comparison with the meter reading. When the read value exceeds the reference value, a transmission of a message is performed; As seen in Para. 0049, there is an inner radius R1 (i.e. first region) and an outer radius R2 (i.e. second region); Note: the indication values are the meter readings).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include extracting a first region and a second region and calculating an indication for each region as taught by Chiu into the reading system of Takenaka in order to compare the pointer and graduation marks to determine the meter reading (Chiu, Fig. 2).
The combination of Takenaka and Chou does not expressly disclose the following limitations: calculating a first score based on the first region, and calculating a second score based on the second region, the first score relating to the first indication, the second score relating to the second indication.
However, Ito teaches, calculating a first score based on the first region, and calculating a second score based on the second region, the first score relating to the first indication, the second score relating to the second indication (Abstract: an indication value calculation step for finding an indication value of the indicator in the measurement image; Para. 0021: a needle rotation angle calculation step for obtaining a turning angle, an indication value of the indicator needle in the measurement image from a rotation angle of the indicator needle, an indication value amount per unit rotation angle of the indicator needle, and a known indication value in the reference image; Para. 0086: a deviation (measurement deviation in the vertical and horizontal directions and deviation in the rotation angle (direction)) of the measurement image 23 with respect to the reference image 22 is detected. 23 is matched with the reference image 22. That is, a deviation amount of the measurement image 23 with respect to the reference image 22 is obtained; Note: the score is the deviation in matching the measurement image with the reference image; Para. 0047: the needle movable area graphic 44 and the scale area graphic 45 are configured by outer edges 44a and 45a, inner edges 44b and 45b, start end lines 44c and 45c, and end lines 44d and 45d, respectively. The outer edges 44a and 45a and the inner edges 44b and 45b can be enlarged / reduced as arcs or elliptical arcs around the reference point 46, respectively; Note: the meter contains outer and inner radii (i.e. first region and second region, respectively) and a score can be calculated for each radii to be compared to the reference image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include calculating a score for the indications as taught by Ito into the combined reading system of Takenaka and Chiu in order to improve the reliability of the instruction value automatic reading process of the indicating needle (Ito, Para. 0129).
Regarding claim 35, the combination of Takenaka, Chiu, and Ito teaches the limitations as explained above in claim 34.
Takenaka in the combination further teaches, wherein the imaging device images a video image in which the meter is imaged, and cuts out the image from the video image (Abstract: the reader consists of a television camera 2 for picking up the image of a meter; Para. 0003: the video captured by the TV camera 2 is input to the computer 40 as a digital image by the image input device 3; Para. 0052: the TV camera 2 is mounted on a monorail or a self-propelled transport vehicle and moved through the plant to give a meter instruction; Note: a digital image from the video is input into the computer for processing (i.e. the image is cut out from the video)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,335,082 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are anticipated by claims of U.S. Patent No. 11,335,082 B1.
Claims of Instant application 17/721,851
Claims of U.S. Patent No. 11,335,082 B1
Claim 24
A reading system, comprising: a first extractor extracting a first region and a second region from an image, a meter being imaged in the image, the first region being surrounded with a first contour, the second region being surrounded with a second contour positioned outward of the first contour; and a reader calculating a first indication based on the first region, calculating a second indication based on the second region, calculating a first score based on the first region, and calculating a second score based on the second region, the first score relating to the first indication, the second score relating to the second indication.
Claim 1
A reading system, comprising:
a first extractor extracting a first region and a second region from an image, a meter being imaged in the image, the first region being surrounded with a first contour, the second region being surrounded with a second contour positioned outward of the first contour; a reader calculating a first indication based on the first region, calculating a second indication based on the second region, calculating a first score based on the first region, and calculating a second score based on the second region, the first score relating to the first indication, the second score relating to the second indication; and
a corrector performing at least projective transformations of the first region and the second region, wherein
the first extractor: detects a plurality of contours from the image, determines a relationship between a luminance of a region positioned inward of the plurality of contours and a luminance of a region positioned outward of the plurality of contours for each of the plurality of contours,
determines one of the plurality of contours to be the first contour when the relationship of the one of the plurality of contours is a first relationship, and determines an other one of the plurality of contours to be the second contour when the relationship of the other one of the plurality of contours is a second relationship, the first relationship and the second relationship being preset;
when the first score or the second score does not satisfy a preset condition, the corrector re-performs projective transformations of the first region and the second region by using a different condition from a projective transformation of a previous time, and the reader calculates the first indication, the second indication, the first score, and the second score based on the first region of the re-performed projective transformation and the second region of the re-performed projective transformation.
Claim 25
The system according to claim 24, wherein based on the first score and the second score, the reader selects one of the first indication or the second indication as an indication of the meter.
Claim 2
The system according to claim 1, wherein
based on the first score and the second score, the reader selects one of the first indication or the second indication as an indication of the meter.
Claim 26
The system according to claim 25, further comprising: an outputter outputting the one of the first indication or the second indication, and outputting one of the first score or the second score relating to the one of the first indication or the second indication.
Claim 3
The system according to claim 2, further comprising: an outputter outputting the one of the first indication or the second indication, and outputting one of the first score or the second score relating to the one of the first indication or the second indication.
Claim 27
The system according to claim 26, wherein the outputter also outputs the image, the first region, or the second region.
Claim 4
The system according to claim 3, wherein
the outputter also outputs the image, the first region, or the second region.
Claim 28
The system according to claim 24, further comprising: a second extractor, the second extractor extracting a first scale region and a first numeral region from the first region, and extracting a second scale region and a second numeral region from the second region, the reader calculating the first indication based on a first graduation group, a first numeral group, and a first pointer recognized from the first scale region and the first numeral region, and calculating the second indication based on a second graduation group, a second numeral group, and a second pointer recognized from the second scale region and the second numeral region.
Claim 5
The system according to claim 1, further comprising: a second extractor, the second extractor extracting a first scale region and a first numeral region from the first region, and extracting a second scale region and a second numeral region from the second region,
the reader calculating the first indication based on a first graduation group, a first numeral group, and a first pointer recognized from the first scale region and the first numeral region, and calculating the second indication based on a second graduation group, a second numeral group, and a second pointer recognized from the second scale region and the second numeral region.
Claim 29
The system according to claim 28, wherein the reader calculates the first score based on at least one of the first graduation group, the first numeral group, or the first pointer, and calculates the second score based on at least one of the second graduation group, the second numeral group, or the second pointer.
Claim 6
The system according to claim 5, wherein
the reader calculates the first score based on at least one of the first graduation group, the first numeral group, or the first pointer and calculates the second score based on at least one of the second graduation group, the second numeral group, or the second pointer.
Claim 30
The system according to claim 24, wherein the first extractor detects a plurality of contours from the image, the first extractor determines for each of the plurality of contours a relationship between a luminance of a region positioned inward of the respective contour and a luminance of a region positioned outward of the respective contour, and the first extractor determines one of the plurality of contours to be the first contour when the relationship of the one of the plurality of contours is a first relationship, and determines an other one of the plurality of contours to be the second contour when the 4Docket No. 542811 US Preliminary Amendment filed concurrently w/Divisional Application relationship of the other one of the plurality of contours is a second relationship, the first relationship and the second relationship being preset.
Claim 7
A reading system comprising:
a first extractor extracting a first region and a second region from an image, a meter being imaged in the image, the first region being surrounded with a first contour, the second region being surrounded with a second contour positioned outward of the first contour; a reader calculating a first indication based on the first region, calculating a second indication based on the second region, calculating a first score based on the first region, and calculating a second score based on the second region, the first score relating to the first indication, the second score relating to the second indication; and
an imaging device acquiring the image by imaging the meter, wherein
when the first score or the second score does not satisfy a preset condition, the imaging device reacquires the image of the meter by imaging the meter by using a different condition from an imaging of a previous time,
the reader calculates the first indication, the second indication, the first score, and the second score by using the reacquired image;
further comprising a corrector performing at least projective transformations of the first region and the second region, wherein
the first extractor: detects a plurality of contours from the image, determines a relationship between a luminance of a region positioned inward of the plurality of contours and a luminance of a region positioned outward of the plurality of contours for each of the plurality of contours, determines one of the plurality of contours to be the first contour when the relationship of the one of the plurality of contours is a first relationship, and determines an other one of the plurality of contours to be the second contour when the relationship of the other one of the plurality of contours is a second relationship, the first relationship and the second relationship being preset; when the first score or the second score does not satisfy a preset condition, the corrector re-performs projective transformations of the first region and the second region by using a different condition from a projective transformation of a previous time, and the reader calculates the first indication, the second indication, the first score, and the second score based on the first region of the re-performed projective transformation and the second region of the re-performed projective transformation.
Claim 31
The system according to claim 24, further comprising: an imaging device acquiring the image by imaging the meter.
Claim 7
A reading system comprising:
a first extractor extracting a first region and a second region from an image, a meter being imaged in the image, the first region being surrounded with a first contour, the second region being surrounded with a second contour positioned outward of the first contour; a reader calculating a first indication based on the first region, calculating a second indication based on the second region, calculating a first score based on the first region, and calculating a second score based on the second region, the first score relating to the first indication, the second score relating to the second indication; and
an imaging device acquiring the image by imaging the meter, wherein
when the first score or the second score does not satisfy a preset condition, the imaging device reacquires the image of the meter by imaging the meter by using a different condition from an imaging of a previous time,
the reader calculates the first indication, the second indication, the first score, and the second score by using the reacquired image;
further comprising a corrector performing at least projective transformations of the first region and the second region, wherein
the first extractor: detects a plurality of contours from the image, determines a relationship between a luminance of a region positioned inward of the plurality of contours and a luminance of a region positioned outward of the plurality of contours for each of the plurality of contours, determines one of the plurality of contours to be the first contour when the relationship of the one of the plurality of contours is a first relationship, and determines an other one of the plurality of contours to be the second contour when the relationship of the other one of the plurality of contours is a second relationship, the first relationship and the second relationship being preset; when the first score or the second score does not satisfy a preset condition, the corrector re-performs projective transformations of the first region and the second region by using a different condition from a projective transformation of a previous time, and the reader calculates the first indication, the second indication, the first score, and the second score based on the first region of the re-performed projective transformation and the second region of the re-performed projective transformation.
Claim 32
The system according to claim 31, further comprising: a moving body to which the imaging device is mounted.
Claim 8
The system according to claim 7, further comprising: a moving body to which the imaging device is mounted.
Claim 33
The system according to claim 31, wherein the imaging device images a video image in which the meter is imaged, and cuts out the image from the video image.
Claim 9
The system according to claim 7, wherein
the imaging device images a video image in which the meter is imaged, and cuts out the image from the video image.
Claim 34
A moving body, comprising: an imaging device acquiring an image by imaging a meter; a first extractor extracting a first region and a second region from the image, the first region being surrounded with a first contour, the second region being surrounded with a second contour positioned outward of the first contour; and a reader calculating a first indication based on the first region, calculating a second indication based on the second region, calculating a first score based on the first region, and calculating a second score based on the second region, the first score relating to the first indication, the second score relating to the second indication.
Claim 10
A moving body, comprising: an imaging device acquiring an image by imaging a meter; a first extractor extracting a first region and a second region from the image, the first region being surrounded with a first contour, the second region being surrounded with a second contour positioned outward of the first contour; and a reader calculating a first indication based on the first region, calculating a second indication based on the second region, calculating a first score based on the first region, and calculating a second score based on the second region, the first score relating to the first indication, the second score relating to the second indication; and a corrector performing at least projective transformations of the first region and the second region, wherein
the first extractor: detects a plurality of contours from the image, determines a relationship between a luminance of a region positioned inward of the plurality of contours and a luminance of a region positioned outward of the plurality of contours for each of the plurality of contours,
determines one of the plurality of contours to be the first contour when the relationship of the one of the plurality of contours is a first relationship, and determines an other one of the plurality of contours to be the second contour when the relationship of the other one of the plurality of contours is a second relationship, the first relationship and the second relationship being preset; when the first score or the second score does not satisfy a preset condition, the corrector re-performing projective transformations of the first region and the second region by using a different condition from a projective transformation of a previous time, and the reader calculating the first indication, the second indication, the first score, and the second score based on the first region of the re-performed projective transformation and the second region of the re-performed projective transformation.
Claim 35
The moving body according to claim 34, wherein the imaging device images a video image in which the meter is imaged, and cuts out the image from the video image.
Claim 11
The moving body according to claim 10, wherein the imaging device images a video image in which the meter is imaged, and cuts out the image from the video image.
Claim 36
A reading method, comprising: extracting a first region and a second region from an image in which a meter is imaged, the first region being surrounded with a first contour, the second region being surrounded with a second contour positioned outward of the first contour; and calculating a first indication based on the first region, calculating a second indication based on the second region, calculating a first score based on the first region, and calculating a second score based on the second region, the first score relating to the first indication, the second score relating to the second indication.
Claim 13
A reading method, comprising:
extracting a first region and a second region from an image in which a meter is imaged, the first region being surrounded with a first contour, the second region being surrounded with a second contour positioned outward of the first contour; and calculating a first indication based on the first region, calculating a second indication based on the second region, calculating a first score based on the first region, and calculating a second score based on the second region, the first score relating to the first indication, the second score relating to the second indication; and performing at least projective transformations of the first region and the second region, wherein the extracting includes: detecting a plurality of contours from the image, determining a relationship between a luminance of a region positioned inward of the plurality of contours and a luminance of a region positioned outward of the plurality of contours for each of the plurality of contours, determining one of the plurality of contours to be the first contour when the relationship of the one of the plurality of contours is a first relationship, and determining an other one of the plurality of contours to be the second contour when the relationship of the other one of the plurality of contours is a second relationship, the first relationship and the second relationship being preset; when the first score or the second score does not satisfy a preset condition, projective transformations of the first region and the second region are re-performed by using a different condition from a projective transformation of a previous time, and the first indication, the second indication, the first score, and the second score are calculated based on the first region of the re-performed projective transformation and the second region of the re-performed projective transformation.

Claim 37
The method according to claim 36, further comprising: based on the first score and the second score, selecting one of the first indication or the second indication as an indication of the meter.
Claim 14
The method according to claim 13, further comprising: based on the first score and the second score, selecting one of the first indication or the second indication as an indication of the meter
Claim 38
The method according to claim 36, further comprising: extracting a first scale region and a first numeral region from the first region; and extracting a second scale region and a second numeral region from the second region, the first indication being calculated based on a first graduation group, a first numeral group, and a first pointer recognized from the first scale region and the first numeral region, the second indication being calculated based on a second graduation group, a second numeral group, and a second pointer recognized from the second scale region and the second numeral region.
Claim 15
The method according to claim 14, further comprising: extracting a first scale region and a first numeral region from the first region; and extracting a second scale region and a second numeral region from the second region, the first indication being calculated based on a first graduation group, a first numeral group, and a first pointer recognized from the first scale region and the first numeral region, the second indication being calculated based on a second graduation group, a second numeral group, and a second pointer recognized from the second scale region and the second numeral region.
Claim 39
The method according to claim 38, wherein the first score is calculated based on at least one of the first graduation group, the first numeral group, or the first pointer, and the second score is calculated based on at least one of the second graduation group, the second numeral group, or the second pointer.
Claim 16
The method according to claim 15, wherein
the first score is calculated based on at least one of the first graduation group, the first numeral group, or the first pointer, and
the second score is calculated based on at least one of the second graduation group, the second numeral group, or the second pointer.
Claim 40
The method according to claim 36, wherein the extracting the first region and the second region images a video image in which the meter is imaged, and cuts out the image from the video image.
Claim 17
The method according to claim 13, further comprising: imaging a video image in which the meter is imaged, and cutting out the image from the video image.
Claim 41
A non-transitory computer-readable storage medium storing a program, the program causing a processing device to: extract a first region and a second region from an image in which a meter is imaged, the first region being surrounded with a first contour, the second region being surrounded with a second contour positioned outward of the first contour; and calculate a first indication based on the first region, calculate a second indication based on the second region, calculate a first score based on the first region, and calculate a second score based on the second region, the first score relating to the first indication, the second score relating to the second indication.
Claim 18
A non-transitory computer-readable storage medium storing a program causing a processing device to execute the method according to claim 13.


*Note: See claim 13 above with the limitations that coincide with those in claim 41 of the instant application
Claim 42
The medium according to claim 41, wherein the program causes the processing device to select, based on the first score and the second score, one of the first indication or the second indication as an indication of the meter.
Claim 14
The method according to claim 13, further comprising: based on the first score and the second score, selecting one of the first indication or the second indication as an indication of the meter.

*Note: Instant application has same steps as method claim 14

Claim 43
The medium according to claim 41, wherein the program causes the processing device to: extract a first scale region and a first numeral region from the first region; extract a second scale region and a second numeral region from the second region; calculate the first indication based on a first graduation group, a first numeral group, and a first pointer recognized from the first scale region and the first numeral region; and calculate the second indication based on a second graduation group, a second numeral group, and a second pointer recognized from the second scale region and the second numeral region.
Claim 15
The method according to claim 14, further comprising: extracting a first scale region and a first numeral region from the first region; and extracting a second scale region and a second numeral region from the second region, the first indication being calculated based on a first graduation group, a first numeral group, and a first pointer recognized from the first scale region and the first numeral region, the second indication being calculated based on a second graduation group, a second numeral group, and a second pointer recognized from the second scale region and the second numeral region.


*Note: Instant application has same steps as method claim 15



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lewis et al. (US 5,673,331 A) teaches a method and apparatus for reading meters from a video image.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664